Citation Nr: 1043111	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) for the period prior to March 10, 2010.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) for 
the period prior to March 10, 2010. 
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from October 1970 to July 1973.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, denying 
an increased evaluation for the Veteran's service-connected PTSD, 
then rated as 50 percent disabling.   The appeal also arises from 
a December 2005 RO rating action denying TDIU.  In the course of 
appeal, by an April 2010 rating action, the Appeals Management 
Center (AMC) granted a 100 percent schedular disability rating 
for PTSD effective from March 10, 2010.  That constituted a 
complete grant of the benefits sought for the period beginning on 
March 10, 2010, in part because the 100 percent schedular rating 
rendered moot the TDIU claim from that date forward.   Thus, 
still remaining on appeal are the issues of entitlement to an 
increased rating for PTSD and entitlement to TDIU, both for the 
appeal period prior to March 10, 2010.  

The Board remanded the case in December 2007 for additional 
development, and it now returns to the Board for further review.

The issue of entitlement to TDIU for the appeal period prior to 
March 10, 2010, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  For the entire rating interval prior to March 10, 2010, and 
for any smaller time period during that interval, a preponderance 
of the cognizable and probative evidence is to the effect that 
the Veteran's service-connected PTSD did not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

2.  Rather, for the entire rating interval prior to March 10, 
2010, and for any smaller time period during that interval, a 
preponderance of the cognizable and probative evidence is to the 
effect that disability due to the Veteran's PTSD more nearly 
approximated that characterized as occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

For the entire initial period prior to March 10, 2010, and for 
any smaller interval during that time, the greater weight of the 
evidence is against a higher disability rating for PTSD than the 
50 percent assigned.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increased compensation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board finds that all notification 
and development action needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

The RO issued VCAA notice in January 2005 regarding the claim for 
an increased evaluation for PTSD, prior to its initial 
adjudication in April 2005.  The RO thereafter issued additional 
development notice or assistance letters in the course of appeal, 
though not with complete VCAA notice addressing the increased 
rating issue.  The claim was most recently readjudicated by an 
April 2010 rating action.  

The January 2005 VCAA letter was adequate notice for the 
increased rating claim under Vazquez-Flores, supra, providing 
general notice of the requirements to support an increased rating 
claim.  

The January 2005 VCAA letter effectively satisfied all notice 
requirements of the VCAA.  The letter informed generally of the 
evidence required to substantiate the claim for increased rating.  
It also informed what evidence VA would seek to provide and what 
evidence the Veteran was expected to provide.  Also by this 
letter, the Veteran was requested to advise VA of any additional 
evidence pertinent to his claim.  He was also told that it is 
ultimately his responsibility to see that pertinent evidence not 
in Federal possession is obtained.

VA's duty to assist the Veteran in the development of his claims 
includes assisting him in the procurement of service treatment 
records (STRs) and post- service treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The VCAA letter requested that he advise of any VA and/or 
private medical sources of evidence pertinent to his claim, and 
that he provide necessary authorization to obtain those records.  
It also requested evidence and information about treatment after 
service, in support of the claim.  

VA examination records, VA treatment records, and STRs have been 
obtained and associated with the claims file.  Indicated records 
were requested with the Veteran's assistance, as appropriate, and 
all records received were associated with the claims folders.  
The Veteran was duly informed by the rating decisions, SOC, and 
SSOC, of the evidence obtained in support of his claim, and thus 
by implication of evidence not obtained.  He was adequately 
informed of the importance of obtaining all relevant records.  
Hence, no further notice or assistance to him is required to 
fulfill VA's duty to assist the appellant in the development of 
his claim herein adjudicated.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

The Veteran was also afforded multiple VA examinations in the 
course of appeal addressing the claim adjudicated herein, as 
discussed infra, which adequately addressed, for purposes of the 
Board's adjudication herein, the nature and extent of disability 
underlying the claim for an increased rating for PTSD.  He has 
not indicated an increase in severity of the disorder since the 
most recent examination afforded him in March 2010, so as to 
warrant a more recent examination in the present appeal.  It is 
true that the Board herein discounts the adequacy of the report 
of VA examination in March 2010, including particularly its 
findings and conclusions.  However, the Appeals Management Center 
has already granted an increased disability evaluation to 100 
percent for the Veteran's PTSD, effective from the date of that 
examination, and hence there is no reasonable possibility that 
another, newer examination would further the Veteran's claim for 
the claim period on and after the date of that March 10, 2010, 
examination.  

The Board herein concludes, infra, that past VA examinations, 
prior to that conducted in March 2010, have been reasonably 
consistent in their findings and conclusions, and have been 
supported by medical findings and conclusions in treatment 
records.  The Board accordingly concludes that the prior VA 
examinations, taken together with the balance of the evidence of 
record, are adequate for purposes of the Board's adjudication of 
the remaining issue on appeal herein adjudicated, namely 
entitlement to an increased rating for PTSD for the interval 
prior to the March 10, 2010, VA examination for compensation 
purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The AMC made multiple attempts to obtain the Veteran's records 
from the Social Security Administration (SSA), with the SSA 
ultimately informing in February 2010 that those records have 
proved unavailable despite multiple efforts to locate them.  The 
duty to assist includes the responsibility to obtain any relevant 
records from the SSA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (VA has duty to obtain SSA records when it has actual 
notice that the Veteran was receiving SSA benefits).  However, 
the Board is satisfied that any reasonable possibility of 
obtaining those records has been  exhausted by the multiple 
attempts by the AMC, and the negative replies received from the 
SSA regarding efforts by SSA to obtain those records.  The Board 
is thus satisfied that the duty to assist by endeavoring to 
obtain those SSA records has been fulfilled.  The Board is also 
thus satisfied that the AMC has substantially complied with the 
instructions of the Board's December 2007 remand by those 
efforts.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

The Veteran and his authorized representative have supported his 
claims by submitting written statements.  There is no indication 
that the Veteran desired to further address his claim but was 
denied the opportunity to do so.

II.  Claim for Increased Rating for PTSD for the
Time Period before March 10, 2010

The Veteran contends that his PTSD warrants a 100 percent 
disability rating.  This rating has been granted effective March 
10, 2010.  Accordingly, remaining at issue is the question of 
entitlement to a greater disability rating than the 50 percent 
currently assigned for the rating interval prior to March 10, 
2010.   An increased evaluation may be granted for this claim up 
to a year prior to the December 7, 2004, date of receipt of claim 
for increase.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2010).  Current law requires consideration of staged 
ratings over the claim and appeal period.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
all cases, the Board attempts to determine the extent to which 
the Veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.



The Veteran's PTSD is rated under the General Rating Formula for 
Mental Disorders, which provides percentage ratings as follows:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . 50%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . . 
70%

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name . . . . . 100%

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), 
issued important guidance on the application of the current 
psychiatric rating criteria.  The Court stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating.  The Court also stated that 
the analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  Consistent 
with the foregoing, the Court also found it appropriate for a 
rating specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Global Assessment of Functioning (GAF) scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health - illness."  Richard v. Brown, 9 Vet. App. 266, 267, 
quoting the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32.

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job). Scores ranging from 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
young children, is defiant at home, and is failing at school).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In submitted statements the Veteran has strongly asserted that he 
does not believe he has schizophrenia, but rather believes that 
he suffers from PTSD, and that he should receive a 100 percent 
disability rating for his PTSD.  However, VA treatment records 
document the Veteran's statements that treating medical personnel 
note to be evidence variously of suspicious or bizarre or 
paranoid thinking.  Notwithstanding the Veteran's denial that he 
has schizophrenia and his ongoing refusal to take antipsychotic 
medication, the treating and examining medical professionals have 
diagnosed PTSD but have also diagnosed schizophrenia or 
schizoaffective disorder or mood disorder with notable psychotic 
processes.  The presence of such a disorder with paranoid and 
delusional characteristics or other psychotic processes distinct 
from PTSD is not reasonably disputed in the medical records of 
examination or treatment in this case.  The Veteran, as a 
layperson, lacks requisite expert knowledge and understanding to 
cognizably address the presence or absence of a psychiatric 
disorder with psychotic processes distinct from the Veteran's 
service-connected PTSD.  Hence, the Veteran's contentions that he 
does not have such a disability distinct from his PTSD cannot 
serve cognizably to support his claim.  Espiritu; cf. Jandreau.  

The Veteran was afforded a VA examination for compensation 
purposes in March 2007, with the examiner specifically instructed 
to attempt to differentiate his symptoms of schizophrenia or 
schizoaffective disorder from his symptoms of service-connected 
PTSD.  That examiner assessed, 

The exact symptoms that are attributable to the 
Veteran's PTSD include poor sleep, nightmares, 
intrusive memories, avoiding talking about or 
thinking about his combat experiences, avoiding 
things that remind him of his combat experiences, a 
sense of detachment from others, a foreshortened 
sense of future, hypervigilance, and an exaggerated 
startle response.

In contradistinction, the examiner further assessed, 

Symptoms that are attributable to his psychotic or 
mood disorder include a flat affect, problems with 
thought processes [with] apparently a psychotic 
process.  Also attributable to the Veteran's likely 
thought disorder was poor grooming and hygiene.  

The examiner assessed that anhedonia and poor concentration were 
attributable to both the PTSD and the schizoaffective or  mood 
disorder.  

The examiner concluded that the Veteran's PTSD would not preclude 
him from being employed in a loosely supervised work environment 
that had little or no contact with the public.  In contrast, the 
examiner concluded that the Veteran's schizoaffective/mood 
disorder/schizophrenia did preclude him from being substantially 
gainfully employed.  The examiner emphasized that, while there 
was some variance in the characterization of the Veteran's 
psychotic disorder in the record, "there was no question that 
the Veteran suffered from a psychotic disorder and prominent 
symptoms of depression."  The examiner assessed that the 
Veteran's GAF score due to his schizoaffective disorder/mood 
disorder/psychosis/ schizophrenia, with due consideration of his 
not currently being on antipsychotic medication (due to his 
ongoing refusal to take those medications), was 35.  

In contrast, the examiner assigned a GAF due to the Veteran's 
PTSD of 50, consistent with any serious impairment of social, 
occupational, or school functioning, but not consistent with 
impairments in reality testing or communication and not 
consistent with major impairments in several areas of 
functioning.  Carpenter.

The Board finds the balance of the medical record, including 
current past examination and treatment records - with the notable 
exception of the March 2010 VA examination, as discussed and 
discounted infra - to be quite consistent with the findings and 
conclusions of the March 2007 VA examiner.  Namely, those 
findings and conclusions are to the effect that the Veteran is 
significantly disabled and unemployable due to his variously 
diagnosed schizoaffective disorder/mood disorder/schizophrenia, 
particularly due to psychotic thought processes with delusions 
and paranoia, and far less disabled due to his service-connected 
PTSD.  

A treatment assessment in October 2006 notably stated quite 
clearly, "Discontinuing anti-psychotic [medication] at present 
may lead to problems, impaired reality testing, delusional 
thinking with some conflict with government agencies and family, 
isolation, [inability] to work, no friends."  The Veteran's 
ongoing refusal to take antipsychotic medications is documented 
in treatment and examination records, as are precisely these 
sorts of symptomatic effects - including  impaired reality 
testing with paranoia/delusional thinking, beliefs in conflicts 
with the government or fear of persecution by the government, and 
social isolation including from his surviving nuclear family 
(brother and sister).  

The Board finds the predominant weight of the evidence to be 
against finding that the Veteran's service-connected PTSD results 
in occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  The Veteran does manifest 
deficiencies in most areas due to several of these symptoms, 
including intermittently illogical, obscure, and irrelevant 
speech; depression affecting ability to function; neglect of 
personal appearance and hygiene; and inability to establish and 
maintain effective relationships.  However, these symptoms are 
attributed to his schizophrenia/ schizoaffective disorder/mood 
disorder with paranoid, delusional, and otherwise psychotic 
thought processes.  The weight of the evidence is against these 
levels and characteristics of impairment being attributable to 
the Veteran's PTSD.  

For the interval prior to March 10, 2010, disability due to the 
Veteran's PTSD more nearly approximated symptoms characterized as 
occupational and social impairment with reduced reliability and 
productivity due to flattened affect; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Thus, for that interval, the PTSD 
more nearly approximated the level of disability warranting a 50 
percent evaluation than it did a 70 percent evaluation for mental 
disorder.  38 C.F.R. § 4.130, DC 9411.

The Board has considered the Veteran's VA examination in March 
2010 as evidence of greater disability due to PTSD for time 
periods prior to that date, but finds that the findings of that 
examination are inconsistent with prior findings and are 
inconsistent with findings in contemporaneous medical records, 
and represent a departure in assessment of the Veteran's various 
disabilities by this examiner's attribution of greater 
disability, including unemployability, to the Veteran's PTSD than 
has previously been assessed or found to be warranted or 
supportable in medical findings and assessments.  

In short, the March 2010 examiner attributed significant 
disability to the Veteran's PTSD that has consistently been 
attributed to the Veteran's schizophrenia/ schizoaffective 
disorder/mood disorder with psychotic thought processes, without 
any analysis provided by the examiner, or reasoned basis in the 
evidence, for this shift of attribution of characteristics and 
symptoms of disability that have consistently been found to be 
part and parcel of the  Veteran's schizophrenia/ schizoaffective 
disorder/mood disorder with psychotic thought processes, which 
psychotic disorder in turn has been medically found to be 
distinct from the Veteran's service-connected PTSD, including 
notably by the March 2007 VA examiner, as discussed supra.   

Most puzzling, the VA examiner in March 2010 indicated that the 
Veteran's PTSD features and symptoms were "about the same as at 
last examination in Feb. 2005."  Thus, clearly the VA examiner 
in March 2010 neglected to review the report of VA examination  
conducted in March 2007.  In addition, the findings upon the 
February 2005 examination attributed to the PTSD were not 
significantly different from those identified upon VA examination 
in March 2007, with the possible exception of some noted 
excessive drinking upon the February 2005 examination.  Thus, the 
March 2010 VA examiner's conclusion of no significant change in 
PTSD symptoms since the February 2005 examination is quite 
inconsistent with the March 2010 VA examiner's findings of severe 
impairment and unemployability due to PTSD.  

The VA examiner in March 2010 came to essentially unsupported 
conclusions that functional impairments inclusive of "impaired 
impulse control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships" were all attributable to the Veteran's 
PTSD.  The March 2010 VA examiner then assigned a GAF of 45 for 
the PTSD, and concluded that changes in the Veteran's functioning 
since his last examination including "[p]erformance in 
employment, [r]outine responsibilities of self-care, [f]amily 
role functioning, [s]ocial/interpersonal relationships, 
[r]ecreational/leisure pursuits" were all attributable to the 
Veteran's PTSD.  Again, the examiner failed to support 
attribution of these losses in functional capacity to PTSD rather 
than to his distinct psychotic processes.  

The Board concludes that these findings and conclusions of the 
March 2010 examiner regarding disability attributable to PTSD are 
not supportable by the medical evidence of record, particularly 
in light of the mental dysfunction clearly and overwhelmingly 
attributed in prior records to the Veteran's psychotic disorder 
and not his PTSD, without the March 2010 examiner providing any 
clear medical rationale or justification for his shift in 
attribution of these mental dysfunctions to the Veteran's PTSD.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  Moreover, as already noted, the March 2010 
examiner clearly failed to review the past VA examination in 
March 2007, and thus his findings and conclusions were not based 
on all the evidence of record.  An examination that does not take 
into account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in doing so, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Thus, the Board 
concludes that the findings and conclusions of the March 2010 VA 
examiner are of little probative value in assessing the current 
level of disability attributable to the Veteran's PTSD, and are 
of essentially no probative value in assessing the disability 
attributable to the Veteran's PTSD prior to the date of that 
examination.  

The Board concludes that, for the entire rating period in 
question up to the March 10, 2010, date of increase to a 100 
percent rating for PTSD, the Veteran's service-connected PTSD 
more nearly approximated disability warranting a 50 percent 
evaluation than that warranting a 70 percent evaluation.  Hence, 
the Board finds that the preponderance of the evidence is against 
the claim for an increased evaluation for PTSD above the 50 
percent assigned, for the entire disability rating interval in 
question.  38 C.F.R. § 4.126, 4.130 (2010).  Accordingly, 
additional staged ratings are not warranted in this case.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board has duly considered the Veteran's assertions, including 
that he does not have a psychosis or schizophrenia.  However, the 
Veteran, as a lay person, lacks the expertise to establish or 
negate a diagnosis based on the medical signs and symptoms 
presented where, as here, that diagnosis is beyond the ambit of 
lay knowledge or comprehension.  Espiritu, supra; cf. Jandreau.





ORDER

Entitlement to a higher evaluation for PTSD than the 50 percent 
assigned for the rating period prior to March 10, 2010, is 
denied.  


REMAND

The AMC in its April 2010 decision determined that the claim for 
TDIU was rendered moot by the grant of a total schedular rating 
for PTSD.  However, as the Veteran's authorized representative 
appropriately noted in the August 2010 Informal Hearing 
Presentation, that mootness only pertains to the time period 
beginning from the March 10, 2010, date of grant of that 100 
percent total schedular rating for PTSD.  Prior to that date, 
because there was no total schedular rating afforded to the 
Veteran, the issue of entitlement to TDIU remains pending for 
adjudication. 

Accordingly, the AMC's summary statement in the April 2010 
decision that the TDIU claim has been rendered moot, without 
explanation of legal authority, is erroneous.  The AMC (or RO) 
must thus still review the TDIU claim for the pending appeal 
period prior to March 10, 2010, based on all evidence presented, 
with issuance of an SSOC if the entire benefit is not then 
granted. 

This action is necessitated by the Board's December 2007 remand 
instructions.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also required based on the need for RO review of newly 
obtained evidence, which must be considered by the RO in the 
first instance prior to Board adjudication of the appealed TDIU 
claim.  38 C.F.R. § 20.1304 (2010).  




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate 
opportunity to address the remanded claim or 
submit relevant evidence.  Any indicated 
development or development assistance should 
then be undertaken.  

2.  Thereafter, readjudicate the remanded 
claim of entitlement to TDIU for the interval 
prior to March 10, 2010, de novo.  If the 
benefit sought for the remanded claim is not 
granted to the Veteran's satisfaction, the 
veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


